Fourth Court of Appeals
                                San Antonio, Texas
                                       May 12, 2014

                                    No. 04-14-00120-CV

                IN THE INTEREST OF R.A.G.C., ET AL., CHILDREN,

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-00860
                       Honorable Martha B. Tanner, Judge Presiding


                                      ORDER
       Appellant's second motion for extension of time to file brief is hereby GRANTED.
Appellant's brief is due on or before June 11, 2014. No further extensions of time will be
granted.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court